                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

 NEW PENN FINANCIAL, LLC, d/b/a                            )
 SHELLPOINT MORTGAGE SERVICING,                            )
                                                           )
                   Plaintiff,                              )
                                                           )          Civil No. 2018-41
             vs.                                           )
                                                           )
 DANIEL J. KANE, THERESA M. KANE,                          )
 and ROWLAND PARKER,                                       )
                                                           )
                   Defendants.                             )

                                            ORDER

        This matter was before the Court on October 22, 2018 for a status conference. Counsel
for plaintiff stated he intended to file an amended complaint to correct some errors in the initial
process, and he has been in contact with stateside counsel for defendants Kane, who provided an
address for service. Plaintiff orally moved for additional time to serve.

        The premises considered, it is hereby ORDERED that the motion is granted, and plaintiff
shall have until November 22, 2018 to serve defendants. Plaintiff shall file proof of such service
within 10 days after service is made.


Dated: October 23, 2018                         S\
                                                     RUTH MILLER
                                                     United States Magistrate Judge
